Name: Commission Regulation (EEC) No 2596/93 of 22 September 1993 amending Regulations (EEC) No 131/92, (EEC) No 1695/92 and (EEC) No 1696/92 concerning common detailed rules for implementation of the specific arrangements for the supply of certain agricultural products to the French overseas departments, the Canary Islands, the Azores and Madeira
 Type: Regulation
 Subject Matter: regions of EU Member States;  agricultural activity;  overseas countries and territories;  trade
 Date Published: nan

 Avis juridique important|31993R2596Commission Regulation (EEC) No 2596/93 of 22 September 1993 amending Regulations (EEC) No 131/92, (EEC) No 1695/92 and (EEC) No 1696/92 concerning common detailed rules for implementation of the specific arrangements for the supply of certain agricultural products to the French overseas departments, the Canary Islands, the Azores and Madeira Official Journal L 238 , 23/09/1993 P. 0024 - 0025 Finnish special edition: Chapter 3 Volume 52 P. 0155 Swedish special edition: Chapter 3 Volume 52 P. 0155 COMMISSION REGULATION (EEC) No 2596/93 of 22 September 1993 amending Regulations (EEC) No 131/92, (EEC) No 1695/92 and (EEC) No 1696/92 concerning common detailed rules for implementation of the specific arrangements for the supply of certain agricultural products to the French overseas departments, the Canary Islands, the Azores and MadeiraTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Articles 2 (6), 3 (5) and 4 (5) thereof,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (3), as last amended by Commission Regulation (EEC) No 1974/93 (4), and in particular Articles 3 (4), 4 (4), 5 (2) and 6 (2) thereof,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (5), as last amended by the abovementioned Commission Regulation (EEC) No 1974/93, and in particular Article 10 thereof,Whereas Commission Regulations (EEC) No 131/92 (6), (EEC) No 1695/92 (7) and (EEC) No 1696/92 (8), as last amended by Regulation (EEC) No 1707/93 (9), make provision in particular for the introduction of a Community system to check the measures taken so as to verify their sound execution; whereas this check is effected by means of information sent to the Commission relating to the quantities of agricultural products which have been the subject of licence applications;Whereas the experience gained has shown that a more precise assessment of the quantities of agricultural products benefiting from the Community aid scheme could ensure better implementation of the supply balance and more accurate management of the budgetary commitments;Whereas the operators concerned may find supplies on the Community market or on the markets of non-member countries; whereas, therefore, assessing the needs of the most remote regions must take into account this option even when calculating the amounts of Community aid to be granted; whereas these amounts may be established only by statistics and on the basis of the various aid rates to be applied; whereas, therefore, the statistical information which the national authorities send to the Commission must be broken down using the code for which the aid amount has been fixed;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned,HAS ADOPTED THIS REGULATION:Article 1 Article 7 of Regulation (EEC) No 131/92 is hereby replaced by the following:'Article 71. France shall send the Commission no later than the last day of each month the following data relating to the previous month, by product and, where applicable, by individual destination:- separately, the quantities which were the subject of applications for import licences and for "aid certificates",- quantities actually imported from third countries,- quantities actually introduced from the rest of the Community, using the code for which the aid amount is fixed,- separately, the quantities and cases of non-utilization of import licences and of "aid certificates".2. Applications for aid certificates and the information to be sent to the Commission on such applications shall be made using the code for which the aid amount is fixed.However, where the aid amount is the same for several codes, the applications and "aid certificates" may be grouped together for all of the codes corresponding to the same amount of aid.`Article 2 Article 8 of Regulation (EEC) No 1695/92 is hereby replaced by the following:'Article 81. Spain shall send the Commission no later than the last day of each month the following data relating to the previous month, by product and, where applicable, by individual destination:- separately, the quantities which were the subject of applications for import licences, for exemption certificates and for "aid certificates",- quantities actually imported from third countries,- quantities actually introduced from the rest of the Community, using the code for which the aid amount is fixed,- separately, the quantities and cases of non-utilization of import licences, of exemption certificates and of "aid certificates".2. Applications for "aid certificates" and the information to be sent to the Commission on such applications shall be made using the code for which the aid amount is fixed.However, where the aid amount is the same for several codes, the applications and "aid certificates" may be grouped together for all of the codes corresponding to the same amount of aid.`Article 3 Article 8 of Regulation (EEC) No 1696/92 is hereby replaced by the following:'Article 81. Portugal shall send the Commission no later than the last day of each month the following data relating to the previous month, by product and, where applicable, by individual destination:- separately, the quantities which were the subject of applications for import licences and for "aid certificates",- quantities actually imported from third countries,- quantities actually introduced from the rest of the Community, using the code for which the aid amount is fixed,- separately, the quantities and cases of non-utilization of import licences and of "aid certificates".2. Applications for aid certificates and the information to be sent to the Commission on such applications shall be made using the code for which the aid amount is fixed.However, where the aid amount is the same for several codes, the applications and "aid certificates" may be grouped together for all of the codes corresponding to the same amount of aid.`Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 October 1993.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 September 1993.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 356, 24. 12. 1991, p. 1.(2) OJ No L 378, 23. 12. 1992, p. 23.(3) OJ No L 173, 27. 6. 1992, p. 13.(4) OJ No L 180, 27. 7. 1993, p. 26.(5) OJ No L 173, 27. 6. 1992, p. 1.(6) OJ No L 15, 22. 1. 1992, p. 13.(7) OJ No L 179, 1. 7. 1992, p. 1.(8) OJ No L 179, 1. 7. 1992, p. 6.(9) OJ No L 159, 1. 7. 1993, p. 75.